DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watamura (US PG Pub. No. 2004/0016925).
Regarding Claim 1,  Watamura discloses, at least in figure 3C,  a repairing structure (title), comprising: 2a signal line (15, gate line,¶ [0055]); 3a first insulation layer (22, ¶ [0056]), disposed on the signal line (15); and 4a second insulation layer (45, ¶ [0055]), disposed on the first insulation layer (22); 5wherein the first insulation layer (22) comprises a first hole, the first hole (29 is in the hole, (¶ [0007]) overlaps a part 6of the signal line (15), the second insulation layer (45) comprises a second hole (29 is in it also), and 7the first hole and the second hole at least partially overlap (they are continuous).  
1 Regarding Claim 6, Watamura discloses, at least in figure 3C, further comprising a repairing line (41,¶ [0010]) 2electrically connected to the signal line (15) through a connection portion (29,¶ [0007], last line), wherein the 3connection portion (29) at least partially overlaps at least one of the first hole and the second  hole (that 29 is in).  
1 Regarding Claim 8, Watamura discloses, at least in figure 3C, wherein the first insulation layer (22) 2further comprises another first hole (there is a left one and a right one), the second insulation layer (45) further comprises another 3second hole (a left one and a right one), the other first hole and the other second hole at least partially overlap (see figure), and the 4signal line (15) comprises a cutting portion (it is broken at 28 dividing it into a left and right half, either of which could be called the cutting portion. We will call the left hand the cutting portion), and the cutting portion (left half of 15) at least partially overlaps at 5least one of the other first hole and the other second hole (shown in fig. 3C)  
Regarding Claim 10, Watamura discloses, at least in figure 3C, wherein a material of the signal 2line is a conductive material (¶ [0055], aluminum).  
----------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Watamura (925) in view of Lee et al (US PG Pub. No. 2016/0139472).
1 Regarding Claims 3 and 13, Watamura fails to disclose: wherein a width of the second hole 2is greater than a width of the first hole.  
However, as taught by Lee in figure 3, a via (CNT1 points to it) is typically tapered towards the base since it is easier to penetrate a material if the instrument is tapered towards a point than if it is blunt.
Therefore, it would have been obvious to make the via of Watamura wider at the top (second hole), as taught by Lee, to simplify fabrication of the device.
-----------------------------------------------------------------------------------------------------------------------------------
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watamura (925).
1 Regarding Claim 9, Watamura fails to disclose: wherein a thickness of the second 2insulation layer is greater than a thickness of the first insulation layer.  
However, the thickness of an insulation layer is based upon the dielectric constant of the material used. 
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to try a different material for the second insulation layer of Watamura, with a smaller dielectric constant and to optimize the thickness to be greater than the first as a matter of obvious design choice since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
--------------------------------------------------------------------------------------------------
Claim(s) 11, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watamura .  
1 Regarding Claim 11, Watamura discloses, at least in figure 3C, An electronic device (¶[0002], liquid crystal display device), comprising: 2a signal line; 3a light-emitting unit, electrically connected to the signal line; 4a first insulation layer, disposed on the signal line; and 5a second insulation layer, disposed on the first insulation layer, wherein the second 6insulation layer comprises a well structure, and the well structure 7accommodates the light-emitting unit; 8wherein the first insulation layer comprises a first hole, the first hole overlaps a part 9of the signal line, the second insulation layer comprises a second hole, and 10the first hole and the second hole at least partially overlap.  
Watamura fails to disclose: and a light emitting unit. To illuminate the display LCD’s need a backlight (containing light emitting units) or a reflective electrode, reflecting ambient light when it is available.
Since using light emitting units produces light in all situations, it would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to provide light emitting units to illuminate the liquid crystal display panel of Watamura, to insure a visible display under all ambient light conditions..
1 Regarding Claim 16, Watamura discloses, at least in figure 3C, further comprising a repairing line (41,¶ [0010]) 2electrically connected to the signal line (15) through a connection portion (29,¶ [0007], last line), wherein the 3connection portion (29) at least partially overlaps at least one of the first hole and the second  hole (that 29 is in).  
1 Regarding Claim 18, Watamura discloses, at least in figure 3C, wherein the first insulation layer (22) 2further comprises another first hole (there is a left one and a right one), the second insulation layer (45) further comprises another 3second hole (a left one and a right one), the other first hole and the other second hole at least partially overlap (see figure), and the 4signal line (15) comprises a cutting portion (it is broken at 28 dividing it into a left and right half, either of which could be called the cutting portion. We will call the left hand the cutting portion), and the cutting portion (left half of 15) at least partially overlaps at 5least one of the other first hole and the other second hole (shown in fig. 3C).
1 Regarding Claims 19, Watamura fails to disclose: wherein a thickness of the second 2insulation layer is greater than a thickness of the first insulation layer.  
However, the thickness of an insulation layer is based upon the dielectric constant of the material used. 
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to try a different material for the second insulation layer of Watamura, with a smaller dielectric constant and to optimize the thickness to be greater than the first as a matter of obvious design choice since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding Claim 20, Watamura discloses, at least in figure 3C, wherein a material of the signal 2line is a conductive material (¶ [0055], aluminum).  
------------------------------------------------------------------------------------------------20	
Allowable Subject Matter
Claims 2, 4-5, 7, 12, 14-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claims 2 and 12, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 2 and 12, and specifically comprising the limitation of “wherein a width of the second hole 2is less than a width of the first hole ” including the remaining limitations.
1 Regarding Claims 4 and 14, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 4 and 14, and specifically comprising the limitation of “further comprising: 2a third insulation layer, disposed between the signal line and the first insulation 3layer” including the remaining limitations.  
	Claims 5 and 15 are allowable, at least, because of their dependencies on claims 4 and 14, respectively.
19 Regarding Claims 7 and 17, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 7 and 17, and specifically comprising the limitation of “ further comprising a fifth insulation layer disposed between the signal line and the repairing line, wherein the fifth insulation 3layer comprises a gap, and the connection portion is located inside the gap” including the remaining limitations.  

----------------------------------------------------------------------------------------------------------------
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879